       EXHIBIT 2
        COVID Related
   Correspondence with State
        Advocate Berry




Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 1 of 16 PageID #: 80
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 2 of 16 PageID #: 81
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 3 of 16 PageID #: 82
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 4 of 16 PageID #: 83
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 5 of 16 PageID #: 84
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 6 of 16 PageID #: 85
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 7 of 16 PageID #: 86
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 8 of 16 PageID #: 87
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 9 of 16 PageID #: 88
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 10 of 16 PageID #: 89
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 11 of 16 PageID #: 90
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 12 of 16 PageID #: 91
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 13 of 16 PageID #: 92
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 14 of 16 PageID #: 93
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 15 of 16 PageID #: 94
Case 3:21-mj-04149 Document 6-2 Filed 07/30/21 Page 16 of 16 PageID #: 95
